    Case 2:20-cv-03413-KSH-CLW Document 7 Filed 08/12/20 Page 1 of 1 PageID: 88


J.A. RAKOFSKY
INJURY & ACCIDENT LAW, LLC
P.O. BOX 32250 ● NEWARK, NJ 07102 ● Tel. 888.977.0090 ● Fax. 888.977.4711

                                                           August 12, 2020


       Via e-File:
       To:    Hon. Katharine S. Hayden, U.S.D.J.
              United States District Court
              Martin Luther King Building
              50 Walnut Street
              Newark, NJ 07101


       RE:     Arielle Fletcher v. Gateway Group One, et al.
               Docket: 2:20-cv-03413-KSH-CLW

       Dear Judge Hayden,

               I hope Your Honor is well. Please find attached Affidavits of Service for
       Defendants, Gateway Group One, Emmerson Russell Company Aviation, Benjamin
       Okoli, City of Newark and City of Elizabeth. (See Exhibit A.) While we tried several
       times to serve Defendants, County of Essex and State of New Jersey, our process servers
       were unable to do so. They wrote, “the business at the given Newark, NJ address is
       closed due to Covid.” (See Exhibit B and C.) Therefore we respectfully request that
       these Defendants not be dismissed from the instant matter, so that we have a fair
       opportunity to serve them.

              If Your Honor has any further questions, please do not hesitate to make contact
       with us. Thank you.

       Respectfully submitted,

       /s/ Joseph Rakofsky

       Joseph Rakofsky, Esq.
       Cell: (917) 319-2699
